1. The trial court properly overruled the grounds of general and special demurrer of the defendant, James A. Brigman.
2. The trial court having erred in overruling the general demurrers of the codefendant, Mrs. Eloise S. Brigman, to the petition as amended (see opinion in Brigman v. Brenner, ante), the further proceedings were nugatory, and the court erred in refusing to grant the defendant's motion for new trial.
Judgment affirmed in part and reversed in part. All theJustices concur, except Duckworth, C. J., and Atkinson, P. J.,who dissent. Almand, J., disqualified.
       No. 16761. OCTOBER 12, 1949. REHEARING DENIED NOVEMBER 18, 1949.